Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendments filed 4/26/22, 4/27/22, and 5/6/22.  Claims 21, 31, and 38 have been amended.  Claim 39 has been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luis Ortiz on 6/7/22.

The application has been amended as follows:

Regarding the amendment of 5/6/22, please make the following amendments:

Claim 21, Line 9:  Please replace the word “a” with –at least one--.

Claim 21, Line 9:  After the word “language”, please insert the phrase –selected from a plurality of languages--.

Claim 21, Line 11:  Please delete the phrase “in different languages”.

Please cancel claim 26.

Claim 31, Line 15:  Please replace with word “a” with –at least one--.

Claim 31, Line 16:  After the word “language”, please insert the phrase –selected from a plurality of languages--.

Claim 31, Line 17:  Please delete the phrase “in different languages”.

Claim 38, Line 10:  Please replace the word “a” with –at least one--.

Claim 38, Line 10:  After the word “language”, please insert the phrase –selected from a plurality of languages--.

Claim 38, Lines 11-12:  Please delete the phrase “in different languages”.

Please insert claim 39 from the amendment dated 4/27/22 into the current claim list dated 5/6/22.

Claims 21-39 are allowed.

The following is an examiner’s statement of reasons for allowance:
The timely filed terminal disclaimer has obviated the prior double patenting rejection.  A statement regarding allowable subject matter can be found in the Office action filed 4/11/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
6/7/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687